Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1043)

Complainant
v.

Veedersburg Star Market Inc.
d/b/a Veedersburg Food Basket,

Respondent.
Docket No. C-14-1537
Decision No. CR3385

Date: September 24, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Veedersburg Star Market Inc. d/b/a Veedersburg Food Basket,
at 300 North Main Street, Veedersburg, Indiana 47987, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Veedersburg Food Basket impermissibly sold
smokeless tobacco to a minor and failed to verify, by means of photo identification
containing a date of birth, that the purchaser was 18 years of age or older, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
its implementing regulations, 21 C.F.R. pt. 1140. The complaint likewise alleges that
Respondent Veedersburg Food Basket previously admitted to three violations of
regulations found at 21 C.F.R. pt. 1140 and, therefore, CTP seeks to impose a $5,000
civil money penalty against Respondent Veedersburg Food Basket.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on July 24, 2014, CTP served the
complaint on Respondent Veedersburg Food Basket by United Parcel Service. In the

complaint and accompanying cover letter, CTP explained that, within 30 days,
Respondent should pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Veedersburg Food Basket has neither filed an answer within the time
prescribed, nor requested an extension of time within which to file an answer. Pursuant
to 21 C.F.R. § 17.11, l assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e CTP previously issued a warning letter to Respondent Veedersburg Food Basket
on December 20, 2012, citing a violation of 21 C.F.R. pt. 1140 on November 2,
2012, at Respondent’s business establishment, 300 North Main Street,
Veedersburg, Indiana 47987;

e On September 16, 2013, CTP initiated a previous civil money penalty action, CRD
Docket Number C-13-1311, FDA Docket Number FDA-2013-H-1114, against
Respondent for three violations of 21 C.F.R. pt. 1140 within a twenty-four month
period. CTP alleged those violations to have occurred on November 2, 2012, and
March 4, 2013;

e The previous action concluded when Steve Simko, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On September 18,
2013, Mr. Simko signed an Acknowledgment Form in which he “admitt[ed] that
the violations . . . occurred, waiv[ed] his ability to contest the violations in the
future, and stat[ed] that he understood that that violations may be counted in
determining the total number of violations for purposes of future enforcement
actions.” The Administrative Law Judge closed the case on October 17, 2013;

e At approximately 8:08 p.m. on January 30, 2014, at Respondent’s business
establishment, 300 North Main Street, Veedersburg, Indiana 47987, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Grizzly Long Cut Premium Wintergreen smokeless tobacco to a person younger
than 18 years of age. The inspectors also documented that staff failed to verify, by
means of photographic identification containing a date of birth, that the purchaser
was 18 years of age or older.

These facts establish Respondent Veedersburg Food Basket’s liability under the Act. The
Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product
is misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21
C.F.R. § 1140.14(a), no retailer may sell smokeless tobacco to any person younger than
18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of
photographic identification containing a purchaser’s date of birth, that no smokeless
tobacco purchasers are younger than 18 years of age.

Under 21 C.F.R. § 17.2, a $5,000 civil money penalty is permissible for five violations of the
regulations found at 21 C.F.R. pt. 1140 within a thirty-six month period.

Order

For these reasons, | enter default judgment in the amount of $5,000 against Respondent
Veedersburg Star Market Inc. d/b/a Veedersburg Food Basket. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

